Dismissed and Opinion filed March 20, 2003








Dismissed and Opinion filed March 20, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00199-CR
NO. 14-03-00200-CR
____________
 
ROBERT JONES, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 178th District Court
Harris County, Texas
Trial
Court Cause Nos. 931,522 & 931,523
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered guilty pleas to the offenses of
unauthorized use of a motor vehicle and evading arrest.  In accordance with the terms of plea bargain
agreements with the State, on January 15, 2003, the trial court sentenced
appellant to confinement for two years in the Institutional Division of the
Texas Department of Criminal Justice. 
Appellant filed a pro se notice of appeal in each case.  Because appellant has no right to appeal, we
dismiss.  




In each case, the trial court entered a certification of the
defendant=s right to appeal in which the court
certified that each is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certifications are included in the
records on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeals.  
 
 
PER CURIAM
 
Judgment rendered and Opinion
filed March 20, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.
Do Not Publish C Tex. R. App. P. 47.2(b).